Name: 2009/470/EC: Council Decision of 25Ã May 2009 on expenditure in the veterinary field (Codified version)
 Type: Decision_ENTSCHEID
 Subject Matter: environmental policy;  agricultural policy;  health;  EU finance;  agricultural activity;  European Union law
 Date Published: 2009-06-18

 18.6.2009 EN Official Journal of the European Union L 155/30 COUNCIL DECISION of 25 May 2009 on expenditure in the veterinary field (Codified version) (2009/470/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37 thereof, Having regard to the proposal from the Commission, Having regard to the Opinion of the European Parliament (1), Whereas: (1) Council Decision 90/424/EEC of 26 June 1990 on expenditure in the veterinary field (2) has been substantially amended several times (3). In the interests of clarity and rationality the said Decision should be codified. (2) Live animals and products of animal origin appear on the list in Annex I to the Treaty. Livestock farming and the placing on the market of products of animal origin constitute a source of income for a large part of the agricultural population. (3) The rational development of that sector and an improvement in its productivity may be achieved by the initiation of veterinary measures aimed at protecting and raising the level of public and animal health in the Community. (4) The pursuit of that objective necessitates the provision of Community aid for actions undertaken or intended to be undertaken. (5) The Community should make a financial contribution towards the eradication, as quickly as possible, of any outbreak of a serious infectious disease. (6) It is also necessary to prevent and reduce, by appropriate control measures, the appearance of zoonoses which pose a threat to human health. (7) In the light of the adoption of Council Directive 2006/88/EC of 24 October 2006 on animal health requirements for aquaculture animals and products thereof, and on the prevention and control of certain diseases in aquatic animals (4), Community financial contributions should also be granted for eradication measures carried out by the Member States to combat other diseases in aquaculture animals, subject to Community control provisions. (8) Community financial contributions for disease control purposes in aquaculture animals should be subject to scrutiny regarding compliance with the control provisions laid down in Directive 2006/88/EC, in accordance with the same procedures as those that apply for such scrutiny and control for certain terrestrial animal diseases. (9) The functioning of the internal market requires a control strategy that postulates a harmonised control system for products coming from third countries. It seems appropriate to facilitate the implementation of that strategy by providing for a Community financial contribution towards the initiation and the development of this strategy. (10) The harmonisation of essential requirements concerning the protection of public health, the protection of animal health and the protection of animals presupposes the designation of Community liaison and reference laboratories and the undertaking of technical and scientific actions. It seems appropriate to provide for a Community financial contribution. In the field of animal protection in particular, it is desirable to create a database to gather, store and disseminate any information necessary. (11) Information gathering activities are necessary to allow better development and implementation of legislation in the fields of animal health and food safety. In addition, there is a pressing need to disseminate as widely as possible information regarding animal health and food safety legislation throughout the Community. It is therefore desirable to include animal health and food safety in products of animal origin in the financing of the information policy in the field of animal protection. (12) Community measures for the eradication of certain animal diseases already qualify for financial aid from the Community. The provisions concerned include those adopted by way of Council Directive 77/391/EEC of 17 May 1977 introducing Community measures for the eradication of brucellosis, tuberculosis and leucosis in cattle (5); Council Directive 82/400/EEC of 14 June 1982 amending Directive 77/391/EEC and introducing a supplementary Community measure for the eradication of brucellosis, tuberculosis and leucosis in cattle (6); Council Decision 80/1096/EEC of 11 November 1980 introducing Community financial measures for the eradication of classical swine fever (7); and Council Decision 89/455/EEC of 24 July 1989 introducing Community measures to set up pilot projects for the control of rabies with a view to its eradication or prevention (8). It is advisable that Community financial contributions which are intended for the eradication of the diseases referred to above continue to be governed by the Decision relating thereto. (13) Provision should be made for a Community financial measure for the eradication, control and monitoring of certain animal diseases. All Community financial measures for the eradication, control and monitoring of animal diseases and zoonoses which involve compulsory Community budget expenditure should be brought together in one chapter. (14) It is appropriate that the Commission should manage directly, in view of its nature, the expenditure subject to the funding under the terms of this Decision. (15) The measures necessary for the implementation of this Decision should be adopted in accordance with Council Decision 1999/468/EC of 28 June 1999 laying down the procedures for the exercise of implementing powers conferred on the Commission (9), HAS ADOPTED THIS DECISION: CHAPTER I SUBJECT MATTER AND SCOPE Article 1 This Decision lays down the procedures governing the Community financial contribution towards:  specific veterinary measures,  inspection measures in the veterinary field,  programmes for the eradication, control and monitoring of animal diseases and zoonoses. This Decision shall not affect the option enjoyed by certain Member States of being eligible for a Community financial contribution of more than 50 % under Council Regulation (EC) No 1083/2006 of 11 July 2006 laying down general provisions on the European Regional Development Fund, the European Social Fund and the Cohesion Fund (10). CHAPTER II SPECIFIC VETERINARY MEASURES SECTION 1 General provisions Article 2 Specific veterinary measures shall include:  emergency measures,  a campaign against foot-and-mouth disease,  an information policy for animal health, animal welfare and food safety,  technical and scientific measures,  a contribution to national schemes for the eradication of certain diseases. SECTION 2 Emergency measures Article 3 1. This Article shall apply in the event of the occurrence of one of the following diseases in the territory of a Member State:  rinderpest cattle plague,  sheep and goat plague,  swine vesicular disease,  bluetongue,  Teschen disease,  sheep pox or goat pox,  Rift Valley fever,  lumpy skin disease,  African horse sickness,  vesicular stomatitis,  Venezuelan equine viral encephalomyelitis,  haemorrhagic disease of deer,  classical swine fever,  African swine fever,  contagious bovine pleuropneumonia,  epizootic haematopoietic necrosis in fish (EHN),  epizootic ulcerative syndrome in fish (EUS),  infection with Bonamia exitiosa,  infection with Perkinsus marinus,  infection with Microcytos mackini,  Taura syndrome in crustaceans,  yellowhead disease in crustaceans. 2. The Member State concerned shall obtain a Community financial contribution for the eradication of the disease, on condition that the measures applied immediately comprise at least the isolation of the holding from the time of suspicion and, following official confirmation of the disease:  the slaughter of animals of susceptible species which are affected or contaminated or suspected of being affected or contaminated, and their destruction,  the destruction of contaminated feedingstuffs and contaminated equipment, where the latter cannot be disinfected in accordance with the third indent,  the cleaning, disinsectisation and disinfection of the holding and of the equipment on the holding,  the establishment of protection zones,  the imposition of suitable measures to prevent the risk of the spread of infection,  the establishment of a waiting period to be observed after slaughter before re-stocking of the holding,  swift and adequate compensation of the livestock farmers. 3. The Member State concerned shall also qualify for a Community financial contribution where, on the outbreak of one of the diseases listed in paragraph 1, two or more Member States collaborate closely to control the epidemic, particularly in carrying out an epidemiological survey and disease surveillance measures. Without prejudice to the measures provided for under the common organisation of markets concerned, the specific Community financial contribution shall be decided on in accordance with the procedure referred to in Article 40(2). 4. The Member State concerned shall, without delay, inform the Commission and the other Member States of the measures applied in accordance with Community legislation on notification and eradication and the results thereof. The situation shall be examined as soon as possible within the Committee referred to in Article 40(1) (hereinafter referred to as the Committee). The specific Community financial contribution shall be decided in accordance with the procedure referred to in Article 40(2), without prejudice to the measures provided for in the context of the common organisation of markets concerned. 5. If, in view of the development of the situation in the Community, it proves necessary to continue the measures provided for in paragraph 2 and Article 4, a new decision concerning the Community financial contribution, which might exceed the figure of 50 % laid down in the first indent of paragraph 6, may be adopted in accordance with the procedure referred to in Article 40(2). When this decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be laid down, and in particular measures other than those provided for in paragraph 2 of this Article. 6. Without prejudice to market support measures to be taken as part of the common organisation of markets, the Community financial contribution, divided if necessary into several tranches, shall be:  50 % of the costs incurred by the Member State in compensating owners for the slaughter and destruction of animals and, where appropriate, their products, for the cleaning, disinsectisation and disinfection of holdings and equipment and for the destruction of the contaminated feedingstuffs and contaminated equipment referred to in the second indent of paragraph 2,  where vaccination has been decided upon in accordance with paragraph 5, 100 % of the cost of supply of the vaccine and 50 % of the costs incurred in carrying out that vaccination. Article 4 1. This Article and Article 3(4) and (5) shall apply in the event of the occurrence of avian influenza in the territory of a Member State. 2. The Member State concerned shall obtain a Community financial contribution for the eradication of avian influenza if the minimum control measures provided for in Council Directive 2005/94/EC of 20 December 2005 on Community measures for the control of avian influenza (11) have been fully and efficiently implemented in compliance with relevant Community legislation and, in the case of killing of animals of susceptible species which are affected or contaminated or suspected of being affected or contaminated, livestock owners have been compensated swiftly and adequately. 3. The Community financial contribution, divided if necessary into several tranches, shall be:  50 % of the costs incurred by the Member State in compensating livestock owners for the killing of poultry or other captive birds and the value of the eggs destroyed,  50 % of the costs incurred by the Member State for the destruction of animals, the destruction of animal products, the cleaning and disinfection of holdings and equipment, the destruction of the contaminated feedingstuffs and for the destruction of contaminated equipment, where such equipment cannot be disinfected,  where emergency vaccination is decided upon in accordance with Article 54 of Directive 2005/94/EC, 100 % of the cost of supply of the vaccine and 50 % of the costs incurred in carrying out that vaccination. Article 5 Member States may allocate funds within the operational programmes drawn up in accordance with Article 17 of Council Regulation (EC) No 1198/2006 of 27 July 2006 on the European Fisheries Fund (12) for the eradication of the exotic diseases in aquaculture animals listed in Article 3(1) of this Decision, under the procedures laid down in Article 3(4), (5) and (6) of this Decision, provided that the minimum control and eradication measures laid down in Section 3 of Chapter V of Directive 2006/88/EC are complied with. Article 6 1. Article 3 shall apply where the control of grave health risks for the Community is involved, which are caused by the diseases listed in Article 3(1), even if the territory where the disease occurs is subject to an eradication programme in accordance with Article 27. 2. Article 3 shall apply in the event of the occurrence of Newcastle disease in the territory of a Member State. However, except where the Commission takes a decision in accordance with the procedure referred to in Article 40(2), authorising, on certain conditions and for a limited period and a limited area, recourse to vaccination, no Community financial contribution shall be granted for the supply of the vaccine or the carrying out of the vaccination. 3. The provisions of Article 3, with the exception of the fourth indent of paragraph 2 and the second indent of paragraph 6, shall apply when a zoonosis listed in Directive 2003/99/EC of the European Parliament and of the Council of 17 November 2003 on the monitoring of zoonoses and zoonotic agents (13) occurs, provided that this occurrence poses an immediate risk to human health. This condition shall be fulfilled when the decision provided for in Article 3(4) of this Decision is taken. Article 7 1. In accordance with the procedure referred to in Article 40(2), the Commission, at the request of a Member State, shall add to the list in Article 3(1) an exotic disease for which a declaration is mandatory and which is likely to constitute a danger for the Community. 2. In accordance with the procedure referred to in Article 40(2), the list in Article 3(1) may be supplemented in line with developments in the situation, to include diseases which must be notified in accordance with Council Directive 82/894/EEC of 21 December 1982 on the notification of animal diseases within the Community (14) and diseases which can be transmitted to aquaculture animals. The list may also be amended or shortened to take account of progress made with the measures decided at Community level to control certain diseases. 3. Article 3(2) may be supplemented or amended in accordance with the procedure referred to in Article 40(2), in particular to take account of the inclusion of new diseases in the list in Article 3(1), of experience acquired or of the adoption of Community provisions concerning disease control. Article 8 1. Where a Member State is directly threatened by the occurrence or the development, in the territory of a third country or Member State, of one of the diseases referred to in Articles 3(1), 4(1), 6(1) and (2) or 14(1) or in Annex I, it shall inform the Commission and the other Member States of the measures which it intends to adopt for its protection. 2. As soon as possible, the situation shall be examined within the Committee. In accordance with the procedure referred to in Article 40(2), it may be decided to adopt any measures appropriate to the situation including, in particular, the establishment of a vaccination buffer zone, and to grant a Community financial contribution towards the measures deemed particularly necessary for the success of the action undertaken. 3. The decision referred to in paragraph 2 shall set out the eligible costs and the level of the Community financial contribution. Article 9 1. The Community may decide, at the request of a Member State, that the Member States must establish stocks of biological products intended for the control of the diseases referred to in Articles 3(1), 4(1), 6(1) (vaccines, standardised virus serotypes, diagnostic sera) and, without prejudice to the decision provided for in Article 69(1) of Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease (15), Article 14(1) of this Decision. 2. The action referred to in paragraph 1, and the rules for its implementation, particularly concerning the choice, production, storage, transport and use of such stocks, and the level of the Community financial contribution, shall be decided in accordance with the procedure referred to in Article 40(2). Article 10 1. If the occurrence or the development in a third country of one of the diseases referred to in Articles 3(1), 4(1), 6(1), 7(1) or 14(1) may constitute a danger to the Community, the Community may give its support to control measures against that disease by supplying a vaccine or by financing the acquisition of vaccine. 2. The action referred to in paragraph 1, the rules for its implementation, the conditions to which it may be subject and the level of the Community financial contribution shall be decided in accordance with the procedure referred to in Article 40(2). Article 11 1. The Commission shall carry out, with the cooperation of the national competent authorities, on-the-spot checks to ensure, from a veterinary point of view, that the measures adopted have been applied. 2. Member States shall take all necessary steps to facilitate the checks referred to in paragraph 1, and shall, in particular, ensure that the experts have access to all information and documents necessary for assessing whether the measures have been carried out. 3. General rules for the application of this Article, particularly concerning the frequency and methods of carrying out the checks referred to in paragraph 1, the appointment of veterinary experts and the procedure which they must follow in drawing up their report, shall be adopted in accordance with the procedure referred to in Article 40(2). Article 12 The appropriations required for measures referred to in this section shall be decided each year as part of the budgetary procedure. Article 13 The Community financial contribution shall not be granted where the total amount of the measure is less than EUR 10 000. SECTION 3 The campaign against foot-and-mouth disease Article 14 1. This Article shall apply in the event of the occurrence of foot-and-mouth disease in the territory of a Member State. 2. The Member State concerned shall obtain a Community financial contribution for the eradication of foot-and-mouth disease, on condition that the measures provided for in Article 3(2) and the appropriate provisions of Directive 2003/85/EC, are applied immediately. 3. Article 3(4) shall apply. 4. Without prejudice to the measures to be taken in the context of the common organisation of the market to support the market, the specific financial contribution under this Decision shall be equal to 60 % of the costs incurred by the Member State in: (a) compensating owners for: (i) the slaughter and destruction of animals; (ii) the destruction of milk; (iii) the cleaning and disinfection of holdings; (iv) the destruction of contaminated feedingstuffs and, where it cannot be disinfected, contaminated equipment; (v) losses incurred by farmers as a result of restrictions imposed on the marketing of livestock and pasture-fattened animals as a result of the reintroduction of emergency vaccination, in accordance with Article 50(3) of Directive 2003/85/EC; (b) where applicable, the transport of carcases to processing plants; (c) any other measures which are essential for the eradication of the outbreak of the disease. The Commission shall, in accordance with the procedure referred to in Article 40(2), define the nature of the other measures referred to in point (c) of this paragraph which may be eligible for the same Community financial contribution and the cases in which point (a)(v) of this paragraph shall apply. 5. For the first time not later than 45 days after official confirmation of the first outbreak of foot-and-mouth disease, and subsequently as and when required by the turn of events, the situation shall be re-examined within the Committee. This examination shall cover both the veterinary situation and the estimated expenditure already incurred or committed. Following this examination, a new decision concerning the Community financial contribution, which may exceed the figure of 60 % laid down in paragraph 4, may be adopted in accordance with the procedure referred to in Article 40(3). This decision shall set out the eligible costs and the level of the Community financial contribution. In addition, when this decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be adopted, in particular measures other than those referred to in paragraph 2 of this Article. Article 15 Any measure decided by the Community to assist the campaign against foot-and-mouth disease outside the Community, in particular measures taken pursuant to Articles 8 and 10, may receive a Community financial contribution. Article 16 The measures and the rules for the implementation of the measures referred to in Article 15, the conditions to which they may be subject and the level of the Community financial contribution shall be decided in accordance with the procedure referred to in Article 40(3). Article 17 Community aid may be granted to the Community reserves of anti-foot-and-mouth disease vaccines established by Council Decision 91/666/EEC of 11 December 1991 establishing Community reserves of foot-and-mouth disease vaccines (16). The level of Community participation and the conditions to which such participation may be subject shall be determined in accordance with the procedure referred to in Article 40(3). Article 18 The appropriations required for measures referred to in Articles 15, 16 and 17 shall be decided each year as part of the budgetary procedure. Should a serious outbreak of foot-and-mouth disease necessitate expenditure under the provisions of this section in excess of the appropriations determined in accordance with the first paragraph, the Commission shall take the necessary measures within its existing powers or put forward to the budgetary authority the necessary proposals to ensure that the financial commitments in relation to Article 14 are fulfilled. SECTION 4 Information policy for animal health, animal welfare and food safety Article 19 The Community shall make a financial contribution to the establishment of an information policy in the field of animal health, animal welfare and food safety in products of animal origin, including: (a) the installation and development of information tools, including an appropriate database for: (i) gathering and storing all information relating to Community legislation concerning animal health, animal welfare and food safety in products of animal origin; (ii) disseminating the information referred in point (i) to the competent authorities, producers and consumers, taking into account interfaces with national databases where appropriate; (b) the performance of studies necessary for the preparation and development of legislation in the field of animal welfare. Article 20 The measures referred to in Article 19, the rules for their implementation and the level of the Community financial contribution shall be decided in accordance with the procedure referred to in Article 40(2). Article 21 The appropriations required for measures as specified in this section shall be decided each year as part of the budgetary procedure. SECTION 5 Technical and scientific measures Article 22 The Community may undertake, or assist the Member States or international organisations in undertaking, the technical and scientific measures necessary for the development of Community veterinary legislation and for the development of veterinary education or training. Article 23 The measures referred to in Article 22, the rules for their implementation and the level of Community financial contribution shall be decided upon in accordance with the procedure referred to in Article 40(2). Article 24 The appropriations required for the measures provided for in this section shall be decided each year as part of the budgetary procedure. CHAPTER III PROGRAMMES FOR THE ERADICATION, CONTROL AND MONITORING OF ANIMAL DISEASES AND ZOONOSES Article 25 Community financial participation in the eradication of bovine brucellosis, tuberculosis and leucosis shall, without prejudice to the provisions of Article 28(1), be fixed by Directive 77/391/EEC and Directive 82/400/EEC. Article 26 1. The Community financial contribution towards the eradication of classical swine fever shall be fixed by Decision 80/1096/EEC. 2. The Community financial contribution towards the eradication of ovine brucellosis shall be fixed by Council Decision 90/242/EEC of 21 May 1990 introducing a Community financial measure for the eradication of brucellosis in sheep and goats (17). Article 27 1. A Community financial measure shall be introduced to reimburse the expenditure incurred by the Member States for the financing of national programmes for the eradication, control and monitoring of the animal diseases and zoonoses listed in Annex I (hereinafter referred to as programmes). The list in Annex I may be amended in accordance with the procedure referred to in Article 40(2), in particular with regard to emerging animal diseases which pose a risk to animal health and, indirectly, to public health, or in the light of new epidemiological or scientific evidence. 2. Each year, by 30 April at the latest, Member States shall submit to the Commission the annual or multiannual programmes starting in the following year for which they wish to receive a Community financial contribution. Programmes submitted after 30 April shall not be eligible for financing the following year. The programmes submitted by the Member States shall contain at least the following: (a) a description of the epidemiological situation of the disease before the date of the beginning of the programme; (b) a description and demarcation of the geographical and administrative areas in which the programme is to be applied; (c) the likely duration of the programme, the measures to be applied and the objective to be attained by the completion date of the programme; (d) an analysis of the estimated costs and the anticipated benefits of the programme. The detailed criteria including those involving more than one Member State shall be adopted in accordance with the procedure referred to in Article 40(2). In each multiannual programme submitted by a Member State, the information required in accordance with the criteria referred to in this paragraph shall be provided for each year of duration of the programme. 3. The Commission may invite a Member State to submit a multiannual programme or to extend the duration of a submitted annual programme as appropriate where multiannual programming is deemed necessary in order to ensure a more efficient and effective eradication, control and monitoring of a particular disease, in particular with regard to potential threats to animal health and, indirectly, to public health. The Commission may coordinate the regional programmes involving more than one Member State in cooperation with the Member States concerned. 4. The Commission shall assess the programmes submitted by the Member States from the veterinary and the financial angles. The Member States shall communicate to the Commission relevant additional information the latter requires for its assessment of the programme. The period for gathering all the information regarding the programmes shall end on 15 September each year. 5. Each year by 30 November at the latest, the following shall be approved in accordance with the procedure referred to in Article 40(3): (a) the programmes, where appropriate amended to take account of the assessment provided for in paragraph 4 of this Article; (b) the level of the Community financial contribution; (c) the upper limit of the Community financial contribution; (d) any conditions to which the Community financial contribution may be subject. Programmes shall be approved for no longer than six years. 6. Amendments to the programmes shall be approved in accordance with the procedure referred to in Article 40(3). 7. For each approved programme, the Member States shall submit the following reports to the Commission: (a) intermediate technical and financial reports; (b) by 30 April each year at the latest, an annual detailed technical report including the assessment of the results achieved and a detailed account of expenditure incurred for the previous year. 8. Payment applications relating to the expenditure incurred by a Member State in respect of a given programme for the previous year shall be submitted to the Commission by 30 April at the latest. In the case of late payment applications, the Community financial contribution shall be reduced by 25 % on 1 June, 50 % on 1 August, 75 % on 1 September and 100 % on 1 October of that year. By 30 October each year at the latest, the Commission shall decide on the Community payment taking account of the technical and financial reports submitted by the Member State in accordance with paragraph 7. 9. Commission experts may carry out on-the-spot checks in cooperation with the competent authority, in so far as it is necessary to ensure the uniform application of this Decision in accordance with Article 45 of Regulation (EC) No 882/2004 of the European Parliament and of the Council of 29 April 2004 on official controls performed to ensure the verification of compliance with feed and food law, animal health and animal welfare rules (18). In carrying out such checks, Commission experts may be assisted by a group of experts set up in accordance with the procedure referred to in Article 40(2). 10. Detailed rules for the application of this Article shall be adopted in accordance with the procedure referred to in Article 40(2). 11. Member States may allocate funds within the operational programmes drawn up in accordance with Article 17 of Regulation (EC) No 1198/2006 for the eradication of the diseases in aquaculture animals referred to in Annex I to this Decision. Those funds shall be allocated in accordance with the procedures laid down in this Article, with the following adjustments: (a) the rate of aid shall be in accordance with the rate laid down in Regulation (EC) No 1198/2006; (b) paragraph 8 of this Article shall not apply. The eradication shall be carried out in accordance with Article 38(1) of Directive 2006/88/EC, or under an eradication programme. Article 28 1. Notwithstanding Articles 25, 26 and 27, the level of Community financial participation for programmes relating to the diseases referred to in those Articles shall be fixed by the Commission, in accordance with the procedure referred to in Article 40(2), at 50 % of the costs incurred in the Member State by way of compensation for owners for the slaughter of cattle because of the disease concerned. 2. At the request of a Member State, the Commission shall, within the Committee, re-examine the situation with regard to the diseases covered by Articles 25, 26 and 27. This re-examination shall cover both the veterinary situation and the estimate of expenditure already committed or to be committed. Following this re-examination, any new decision on the Community financial contribution, which may be in excess of 50 % of the costs incurred in Member States to compensate owners for slaughtering animals for the disease concerned, shall be adopted in accordance with the procedure referred to in Article 40(3). When that decision is adopted, any measures which the Member State concerned must take in order to ensure the success of the action may be adopted. Article 29 The Community budget commitments for the co-financing of the programmes shall be effected annually. The commitments of the expenditure for the multiannual programmes shall be adopted in accordance with Article 76(3) of Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (19). For multiannual programmes, the first budget commitment shall be made after their approval. Each subsequent commitment shall be made by the Commission on the basis of the decision to grant a contribution referred to in Article 27(5) of this Decision. CHAPTER IV VETERINARY INSPECTION SECTION 1 Introductory provision Article 30 The Community shall contribute towards improving the efficiency of veterinary inspections by:  granting financial aid to liaison and reference laboratories,  making a financial contribution towards carrying out inspections aimed at the prevention of zoonoses,  making a financial contribution towards implementing the inspection strategy required for the functioning of the internal market. SECTION 2 Liaison and reference laboratories Article 31 1. Any liaison or reference laboratory designated as such in accordance with Community veterinary legislation and fulfilling the duties and requirements laid down therein, may receive Community aid. 2. Arrangements for granting the aid provided for in paragraph 1, the conditions to which it may be subject and its amount shall be determined in accordance with the procedure referred to in Article 40(2). 3. The appropriations required for the measures provided for in this section shall be decided upon each year as part of the budgetary procedure. SECTION 3 Control strategy Article 32 1. Each Member State shall draw up a programme for exchanges of officials working in the veterinary sector. 2. Within the Committee, the Commission shall, along with the Member States, coordinate the programmes for exchange. 3. The Member State concerned shall take all the measures necessary for the implementation of the coordinated programmes for exchange. 4. Each year, on the basis of reports by the Member States, the implementation of the programmes for exchange shall be examined within the Committee. 5. Member States shall take account of experience acquired in order to improve and extend the programmes for exchange. 6. Community financial aid may be granted with a view to promoting the smooth operation of programmes for exchange notably through the further training courses referred to in Article 34(1). The level of the Community financial contribution, and any conditions to which it may be subject, shall be determined in accordance with the procedure referred to in Article 40(2). 7. For the purposes of this Article, Articles 23 and 24 shall apply. Article 33 Article 32(6) and (7) shall apply in respect of programmes established under Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries (20) and Council Directive 97/78/EC of 18 December 1997 laying down the principles governing the organisation of veterinary checks on products entering the Community from third countries (21) with a view to organising veterinary checks at external frontiers on products introduced into the Community from third countries. Article 34 1. The Commission may, either directly or through the competent national authorities, organise refresher courses or meetings for personnel in the Member States, in particular, personnel responsible for the veterinary checks referred to in Article 33. Such refresher courses or meetings may, according to availability, be open, at the request of the competent authorities and after the Commission has agreed, to personnel from third countries which have concluded cooperation agreements with the Community in the field of veterinary checks and to veterinary science graduates to extend their training in the area of Community rules. 2. Arrangements for organising the measures provided for in paragraph 1 and the level of the Community financial contribution shall be established by the Commission in accordance with the procedure referred to in Article 40(2). Article 35 1. The introduction of systems for identifying animals and notifying diseases under legislation concerning veterinary checks in intra-Community trade in live animals, with a view to the completion of the internal market, may receive Community financial assistance. 2. Arrangements for organising the measure provided for in paragraph 1 and the level of the Communitys financial contribution shall be established by the Commission after consultation of the Committee. Article 36 1. Community financial contribution may be granted for the computerisation of the veterinary procedures relating to: (a) intra-Community trade in and imports of live animals and products of animal origin; (b) hosting, management and maintenance of integrated computerised veterinary systems, including interfaces with national databases, where appropriate. 2. Organisational arrangements for financing under paragraph 1 and the level of the Community financial contribution shall be determined in accordance with the procedure referred to in Article 40(2). Article 37 1. Should a Member State experience, from a structural or geographical point of view, staffing or infrastructure problems in implementing the control strategy brought about by the functioning of the internal market for live animals and products of animal origin, it may, for a transitional period, obtain Community financial assistance which is progressively reduced. 2. The Member State concerned shall submit to the Commission a national programme, accompanied by all the appropriate financial information, designed to improve its control system. 3. For the purposes of this Article, the provisions of Article 27(3) to (11) shall apply. Article 38 The appropriations required for the measures provided for in this section shall be decided each year as part of the budgetary procedure. CHAPTER V FINAL PROVISIONS Article 39 Expenditure subject to funding under the terms of this Decision shall be managed directly by the Commission in accordance with Article 148(2) of Regulation (EC, Euratom) No 1605/2002. Article 40 1. The Commission shall be assisted by the Standing Committee on the Food Chain and Animal Health set up pursuant to Article 58 of Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (22). 2. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at three months. 3. Where reference is made to this paragraph, Articles 5 and 7 of Decision 1999/468/EC shall apply. The period laid down in Article 5(6) of Decision 1999/468/EC shall be set at 15 days. Article 41 Every four years, the Commission shall submit to the European Parliament and to the Council a report on the animal health situation and cost-effectiveness of the implementation of programmes in the various Member States, including details of the criteria adopted. Article 42 Decision 90/424/EEC is repealed. References to the repealed Decision shall be construed as references to this Decision and be read in accordance with the correlation table set out in Annex III. Article 43 This Decision is addressed to the Member States. Done at Brussels, 25 May 2009. For the Council The President J. Ã EBESTA (1) Opinion of 16 December 2008 (not yet published in the Official Journal). (2) OJ L 224, 18.8.1990, p. 19. (3) See Annex II. (4) OJ L 328, 24.11.2006, p. 14. (5) OJ L 145, 13.6.1977, p. 44. (6) OJ L 173, 19.6.1982, p. 18. (7) OJ L 325, 1.12.1980, p. 5. (8) OJ L 223, 2.8.1989, p. 19. (9) OJ L 184, 17.7.1999, p. 23. (10) OJ L 210, 31.7.2006, p. 25. (11) OJ L 10, 14.1.2006, p. 16. (12) OJ L 223, 15.8.2006, p. 1. (13) OJ L 325, 12.12.2003, p. 31. (14) OJ L 378, 31.12.1982, p. 58. (15) OJ L 306, 22.11.2003, p. 1. (16) OJ L 368, 31.12.1991, p. 21. (17) OJ L 140, 1.6.1990, p. 123. (18) OJ L 165, 30.4.2004, p. 1. (19) OJ L 248, 16.9.2002, p. 1. (20) OJ L 268, 24.9.1991, p. 56. (21) OJ L 24, 30.1.1998, p. 9. (22) OJ L 31, 1.2.2002, p. 1. ANNEX I ANIMAL DISEASES AND ZOONOSES  Bovine tuberculosis,  Bovine brucellosis,  Ovine and caprine brucellosis (B. melitensis),  Bluetongue in endemic or high risk areas,  African swine fever,  Swine vesicular disease,  Classical swine fever,  Anthrax,  Contagious bovine pleuropneumonia,  Avian influenza,  Rabies,  Echinococcosis,  Transmissible spongiform encephalopathies (TSE),  Campylobacteriosis,  Listeriosis,  Salmonellosis (zoonotic salmonella),  Trichinellosis,  Verotoxigenic E. coli,  Viral haemorrhagic septicaemia (VHS),  Infectious haematopoietic necrosis (IHN),  Koi herpes virus disease (KHV),  Infectious salmon anaemia (ISA),  Infection with Marteilia refringens,  Infection with Bonamia ostreae,  White spot disease in crustaceans. ANNEX II REPEALED DECISION WITH LIST OF ITS SUCCESSIVE AMENDMENTS Council Decision 90/424/EEC (OJ L 224, 18.8.1990, p. 19) Council Decision 91/133/EEC (OJ L 66, 13.3.1991, p. 18) Council Regulation (EEC) No 3763/91 (OJ L 356, 24.12.1991, p. 1) Only Article 10(1) Council Decision 92/337/EEC (OJ L 187, 7.7.1992, p. 45) Council Decision 92/438/EEC (OJ L 243, 25.8.1992, p. 27) Only Article 11 Council Directive 92/117/EEC (OJ L 62, 15.3.1993, p. 38) Only Article 9(2) Council Directive 92/119/EEC (OJ L 62, 15.3.1993, p. 69) Only Article 23(2) Commission Decision 93/439/EEC (OJ L 203, 13.8.1993, p. 34) Commission Decision 94/77/EC (OJ L 36, 8.2.1994, p. 15) Council Decision 94/370/EC (OJ L 168, 2.7.1994, p. 31) Council Regulation (EC) No 1258/1999 (OJ L 160, 26.6.1999, p. 103) Only Article 17 Council Decision 2001/12/EC (OJ L 3, 6.1.2001, p. 27) Council Decision 2001/572/EC (OJ L 203, 28.7.2001, p. 16) Council Regulation (EC) No 806/2003 (OJ L 122, 16.5.2003, p. 1) Only point 9 of Annex III Directive 2003/99/EC of the European Parliament and of the Council (OJ L 325, 12.12.2003, p. 31) Only Article 16 Council Decision 2006/53/EC (OJ L 29, 2.2.2006, p. 37) Council Decision 2006/782/EC (OJ L 328, 24.11.2006, p. 57) Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1) Only as regards the reference to Decision 90/424/EEC in the second indent of Article 1(2) and point 3 of Part 5B(I) in the Annex Council Decision 2006/965/EC (OJ L 397, 30.12.2006, p. 22) Only Article 1 Commission Decision 2008/685/EC (OJ L 224, 22.8.2008, p. 11) ANNEX III CORRELATION TABLE Decision 90/424/EEC This Decision Articles 1 and 2 Articles 1 and 2 Article 3(1) and (2) Article 3(1) and (2) Article 3(2a) Article 3(3) Article 3(3) Article 3(4) Article 3(4) Article 3(5) Article 3(5) Article 3(6) Article 3a Article 4 Article 3b Article 5 Article 4 Article 6 Article 5 Article 7 Article 6 Article 8 Article 7 Article 9 Article 8 Article 10 Article 9 Article 11 Article 10 Article 12 Article 10a Article 13 Article 11(1) to (5) Article 14(1) to (5) Article 11(6)  Article 12 Article 15 Article 13 Article 16 Article 14 Article 17 Article 15 Article 18 Article 16 Article 19 Article 17 Article 20 Article 18 Article 21 Article 19 Article 22 Article 20 Article 23 Article 21 Article 24 Article 22(1) Article 25 Article 22(2)  Article 23(1) Article 26(1) Article 23(2)  Article 23(3) Article 26(2) Article 23(4)  Article 24 Article 27 Article 25(1) and (2) Article 28(1) and (2) Article 25(3)  Article 25(4)  Article 26 Article 29 Article 27 Article 30 Article 28 Article 31 Article 34 Article 32 Article 35 Article 33 Article 36 Article 34 Article 37 Article 35 Article 37a Article 36 Article 38 Article 37 Article 39 Article 38 Article 40a Article 39 Article 41(1) Article 40(1) Article 41(2) Article 40(2) Article 42(1)  Article 42(2) Article 40(3) Article 41(3) Article 40(4) Article 43(1)  Article 43(2)  Article 43a Article 41  Article 42 Article 44 Article 43 Annex Annex I  Annex II  Annex III